UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.4)* BRF S.A. (Name of Issuer) Common Shares, no par value per share, including in the form of American Depositary Shares (Title of Class of Securities) 10552T1071 (CUSIP Number) Lim Eng Kok Jimmy Teo Poh Leong GIC Private Limited GIC Private Limited 168, Robinson Road 168, Robinson Road #37-01, Capital Tower #37-01, Capital Tower Singapore 068912 Singapore 068912 +65 6889 8888 +65 6889 8888 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 13, 2016 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [ ] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP number is for the American Depositary Shares of BRF S.A., each representing one Common Share. SCHEDULE 13D CUSIP No.: 10552T107 Page 2 of 7 Pages 1. Names of Reporting Persons. GIC PRIVATE LIMITED 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [X] 3. SEC Use Only 4.
